t c memo united_states tax_court nathanael roman petitioner v commissioner of internal revenue respondent docket no filed date nathanael roman pro_se paul k voelker for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined the following defi- ciencies in additions to and accuracy-related_penalties on petitioner's federal_income_tax year deficiency additions to tax sec_6651 accuracy-related_penalties sec_6662 dollar_figure dollar_figure dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure big_number big_number big_number -- the issues remaining for decision are big_number big_number is petitioner entitled for the years at issue to any deductions claimed for charitable_contributions we hold that he is not is petitioner entitled for and to any schedule c profit or loss from business deductions claimed with respect to tfc engineering we hold that he is not is petitioner entitled for to treat a certain long-term_capital_losses from the sales of stocks as his losses b certain transactions as giving rise to nonbusiness bad_debts and c certain stock as worthless we hold that he is not respondent determined in the notice_of_deficiency notice that petitioner is not entitled to the deduction for wages and salaries of dollar_figure claimed in schedule e supplemental income and loss schedule e of his u s individual_income_tax_return return and that consequently he is not entitled to the total loss of dollar_figure claimed in that schedule but instead has schedule e total income of dollar_figure petitioner concedes that he is not entitled to a schedule e deduction for wages and salaries in the amount of dollar_figure and that he does not have a schedule e total loss of dollar_figure however he claims with respect to his schedule e that in addition to the other expenses claimed in that schedule he is entitled to deduct expenses for a contract labor and b automobile and travel of dollar_figure and dollar_figure respectively and that he has total income of dollar_figure in response to those claims respondent states on brief while respondent does not concede that petitioner is entitled to rental expenses in the specific categories or in the specific amounts now claimed respondent will not dispute that petitioner realized a schedule e rental gain for in the amount of dollar_figure since respondent does not dispute that petitioner has sched- ule e total income of dollar_figure we shall not address petitioner's contentions regarding the deductions to which he claims he is entitled in arriving at that total income amount is petitioner liable for and for the addition_to_tax under sec_6651 we hold that he is is petitioner liable for the years at issue for the accuracy-related_penalty under sec_6662 we hold that he is to the extent stated herein findings of fact3 some of the facts have been stipulated and are so found unless otherwise indicated our findings_of_fact pertain to the years at issue petitioner contends for the first time on brief that when this case was called for trial respondent changed the position which she set forth in the stipulation of facts stipulation that the parties had lodged before trial with respect to certain exhibits of petitioner that were attached to that stipulation and which related to his claims for certain charitable_contributions business_expenses nonbusiness bad_debts and long-term_capital_losses and that respondent therefore violated the terms of that stipulation thereby resulting in an injustice to peti- tioner we disagree the stipulation contained respondent's evidentiary objections and or statements of position with respect to the stipulated exhibits of petitioner respondent expressly stated therein that in stipulating that petitioner was attaching certain exhibits to the stipulation respondent does not stipu- late that petitioner is entitled to any of the claimed items to which the exhibits of petitioner relate certain other portions of the stipulation and the exhibits of petitioner attached thereto were not clear to the court and at the beginning of the trial of this case the court asked respondent to clarify certain statements in the stipulation about respondent's position regarding the exhibits of petitioner that were attached to the stipulation the parties to clarify certain other statements about certain of those exhibits and the parties to address respondent's evidentiary objections to certain of those exhibits the court then ruled on respondent's evidentiary objections and excluded certain portions of the stipulation and the exhibits of petitioner that were attached thereto and received into evidence and made a part of the record in this case the remaining portions of the stipulation and the exhibits that were attached thereto at the time the petition was filed petitioner lived in las cruces new mexico petitioner who was an engineer working for the department of the army during the years at issue filed returns for and on date date and date respectively claimed charitable_contributions claimed charitable_contributions with respect to certain blank checks during and petitioner prepared checks totaling dollar_figure dollar_figure and dollar_figure respectively on which he left the payee lines blank blank checks at the request of one or more individuals whose identity is not disclosed in the record one of the following or similar handwritten notations appeared on the check stubs check stubs for those checks donation lee's travel fund meals lee's travel fund contribution and charitable donation the blank checks were deposited into a bank account tfc account of twenty-first century corporation tfc by ms thelma spiegel ms spiegel ms spiegel inter alia served as the bookkeeper for the collec- tion of tithes and charitable_contributions of agape assemblies inc agape and body of christ church and had the authority to make deposits to and withdrawals from the tfc account hereinafter all dollar amounts are rounded to the nearest dollar agape was an organization described in sec_170 and sec_501 and listed in respondent's publication cumula- tive list of organizations described in sec_170 of the internal_revenue_code_of_1986 publication ms donna dorris ms dorris was the secretary of agape and oversaw the work of ms spiegel ms dorris drew no distinction between agape and tfc because she considered both organizations to be one and the same claimed charitable_contributions with respect to certain additional checks during petitioner wrote a check check to professional reprographics and a check check to r b design printing r b design printing in the amounts of dollar_figure and dollar_figure respectively the following handwritten notations appeared on the check stubs for check and check respectively corrections to poetry text and lee mc's poetry books a receipt from r b design printing indicated that check was used to pay a bill for 70-page poetry books that a customer named mcwilliams placed the order for those books and that nathanael roman received those books petitioner wrote two checks checks and during one check check during and one check check during to ms shirley a ridgway ms ridgway in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure respectively ms ridgway and petitioner who have known each other for approximately years are good friends the following handwritten notations appeared on the check stubs for checks and respectively tithes mine donation donation reim- bursement and agape assemblies during petitioner wrote a check to citizen's bank check to citizen's bank in the amount of dollar_figure the following handwritten notation appeared on the check stub for that check tfc deposit donation return treatment of claimed charitable_contributions in schedule a of petitioner's and returns petitioner claimed deductions for charitable_contributions totaling dollar_figure dollar_figure and dollar_figure respectively tfc engineering dona ana county new mexico issued petitioner a certificate of business registration for calendar_year for an entity called tfc engineering that certificate stated in pertinent part whereas a business registration application form has been completed on behalf of the above named indi- vidual partnership or corporation and the registra- tion fee of dollar_figure has been paid now therefore the county of dona ana state of new mexico hereby acknowledges receipt of said fee for the calendar_year ending date during and petitioner provided financial support checks and and the check to citizen's bank are collectively referred to as the additional checks to his son matthew roman matthew roman who was as of the fall of a 20-year old college student petitioner and matthew roman's mother gloria j maldonado ms maldonado were divorced sometime in or during and matthew roman generally resided at petitioner's house during the weekends and at ms maldonado's house during the weekdays pursuant to the divorce decree relating to petitioner's divorce from ms maldonado petitioner's obligation to support his son ended when his son turned years old during and petitioner and his son had an agree- ment under which petitioner was to pay matthew roman approxi- mately dollar_figure every several weeks in exchange for inter alia bookkeeping filing and automobile detailing by matthew roman the following handwritten notation appeared on the check stubs for most of the checks that petitioner's son received from petitioner during matthew roman's checks matt's rm bd most of matthew roman's checks were written either to ms maldonado or the payee lines were left blank several of those checks were payable to new mexico state university university of nebraska william t baker d o p a and wal-mart pharmacy and none of them was payable to matthew roman during and petitioner wrote checks to ms ridgway ms ridgway's checks totaling dollar_figure one of the following handwritten notations appeared on the check stubs for each of of those checks rx-7 repair s taillights rx-7 rx-7 chrysler ins rx-7 oil change auto advertisement toyota repair car insurance auto repair s auto tax tune-up auto rx-7 repair and auto supplies one of ms ridgway's checks dated date was for dollar_figure and the following handwritten notation appeared on the check stub for that check business none of the handwritten notations on the check stubs for those checks indicated that it was a payment for services rendered by ms ridgway in schedule c of petitioner's return schedule c petitioner indicated that tfc engineering's principal business was engineering services and that it was the first schedule c filed for tfc engineering the schedule c showed a net_loss of dollar_figure comprised of no gross_income dollar_figure in claimed bad_debts and dollar_figure in claimed wages the return that petitioner filed for did not include a schedule c for tfc engineering claimed stock sale losses nonbusiness bad_debts and worthless_stock claimed stock sales losses from at least the last quarter of through date petitioner as custodian for matthew roman under the uniform_gifts_to_minors_act ugma of new mexico maintained an account vanguard account at vanguard discount brokerage services vanguard the social_security_number that vanguard listed for that account was petitioner's social_security_number is vanguard sent a statement for the last quarter of vanguard statement to petitioner as custodian for matthew roman under the ugma of new mexico that indicated that shares of daisy systems corp stock daisy stock and shares of gibraltar financial corp stock gibral- tar stock had been purchased for dollar_figure and dollar_figure respectively vanguard sent another statement for the last quarter of vanguard statement to petitioner as custodian for matthew roman under the ugma of new mexico that showed that those stocks were still being held hereinafter the vanguard statement and the vanguard statement shall be referred to collectively as the vanguard statements vanguard sent to petitioner as custodian for matthew roman under the ugma of new mexico a form in lieu of form 1099-b for vanguard that indicated that on date the daisy stock and the gibraltar stock were sold for dollar_figure and dollar_figure respectively claimed nonbusiness bad_debts claimed nonbusiness bad_debts of mr parra on date richard l parra mr parra signed a note that stated that he was to repay nathanael roman dollar_figure at an annual percentage interest rate of percent october note mr parra was to repay that note in monthly installments of principal and interest totaling dollar_figure on date mr parra signed another note that stated that he was to repay nathanael roman dollar_figure at an annual percentage interest rate of percent october note mr parra was to repay that note in monthly installments of principal and interest totaling dollar_figure on or about date petitioner borrowed dollar_figure the same principal_amount as the october note from air defense center federal credit_union adcfcu loan the adcfcu loan bore the same annual percentage interest rate as the october note on date petitioner borrowed dollar_figure the same princi- pal amount as the october note from norwest financial new mexico inc norwest loan the norwest loan bore the same annual percentage interest rate as the october note during petitioner repaid the adcfcu loan and the norwest loan by using dollar_figure that he borrowed from white sands federal credit_union white sands loan at an annual percentage interest rate of percent claimed nonbusiness_bad_debt of mr mcwilliams on date robert l mcwilliams mr mcwilliams signed a note mr mcwilliams' note that stated that he was to repay nathanael roman dollar_figure at an annual percentage interest rate of percent in monthly installments of principal and interest totaling dollar_figure mr mcwilliams did not pay any principal or interest on that note when petitioner learned during that mr mcwilliams was unable to pay certain creditors he determined that mr mcwilliams did not intend to pay the princi- pal and interest on mr mcwilliams' note claimed nonbusiness bad_debts of ms parra ms parra and or mr parra and mr ridgway ms parra on date petitioner gave linda parra ms parra mr parra's wife a check for dollar_figure ms parra's check the check stub for that check included the following handwritten notation linda will repay at the rate of dollar_figure per week starting date ms parra did not repay petitioner the amount of ms parra's check ms parra and or mr parra one or more individuals associated with agape whose identity is not disclosed in the record asked petitioner to pay during and that portion of the premium under a group health insurance_policy maintained by agape that was attributable to health coverage for ms parra and or mr parra and their daughter insurance payment petitioner made one insurance payment during and two such payments during neither ms parra and or mr parra nor their daughter repaid petitioner the amounts of those insurance payments the record does not disclose the amounts of those insurance payments during and mr ridgway on date petitioner gave james b ridgway mr ridgway a check for dollar_figure mr ridgway's check that included the following handwritten notation on the check stub for that check auto purchase loan mr ridgway did not repay the amount of mr ridgway's check claimed worthless_stock on date petitioner paid dollar_figure in return for big_number shares of dollar_figure par_value common_stock of celebration products celebration and he received a stock certificate representing those shares on date petitioner paid dollar_figure to pur- chase an additional big_number shares of dollar_figure par_value celebration common_stock however petitioner received a stock certificate representing only big_number of those big_number shares at all relevant times mr parra was a principal officer of celebration during petitioner determined that mr parra was unable to make celebration into a successful business return treatment of claimed stock sale losses nonbusiness bad_debts and worthless_stock in schedule d capital_gains_and_losses of petitioner's return schedule d petitioner claimed the following as short-term_capital_losses promissory note -- robert l parra promissory note -- robert l parra promissory note -- robert l mcwilliams celebration products stock total dollar_figure big_number big_number big_number big_number he claimed no short-term_capital_gains and no long-term_capital_gains or losses in his schedule d because of the dollar_figure limitation imposed by sec_1211 for each taxable_year on the amount of net_capital_loss by which an individual may reduce income petitioner reduced the income reported in his return by dollar_figure of the claimed short-term_capital_losses reported in his schedule d he carried over the remaining dollar_figure of such claimed losses to schedule d of his return and reduced the income reported in that return by dollar_figure of that claimed loss carryover petitioner carried over the remaining dollar_figure of that claimed loss carryover to schedule d of his return and reduced the income reported in that return by dollar_figure of that claimed loss carryover in his returns for the years at issue petitioner did not claim any losses attributable to the sales of the daisy stock and the gibraltar stock the amount of ms parra's check the amount of the insurance payments and the amount of mr ridgway's check opinion petitioner bears the burden of proving that respondent's determinations in the notice are erroneous and that he is enti- tled to the tax treatment that he is claiming for the items in dispute see rule a 290_us_111 petitioner testified with respect to the stock sale losses nonbusiness bad_debts and worthless_stock that he is claiming he did not testify about any other issue in this case we presume that if he had testified truthfully about those other issues his testimony would not have been favorable to his position on them see 9_tc_1156 affd 176_f2d_394 10th cir 6_tc_1158 affd 162_f2d_513 10th cir claimed charitable_contribution deductions petitioner contends that he is entitled to deductions for and for charitable_contributions that he made to or for_the_use_of agape in the amounts of dollar_figure dollar_figure and dollar_figure respectively the parties agree that contributions during the years at issue to or for_the_use_of agape within the meaning of sec_170 are deductible because agape was during those years an organization described in sec_170 and sec_501 and listed in publication the issue we must decide is the factual question whether as petitioner contends peti- tioner contributed the amounts at issue to or for_the_use_of the amounts claimed as charitable_contributions to or for_the_use_of agape in petitioner's returns for the years at issue are greater than the total_amounts of the blank checks and the additional checks for and that are part of the record in this case that record does not establish the reason for those differences although petitioner contends that they relate to cash contributions that he claims he made to agape during those years agape if he did he is entitled to deduct those contributed amounts under sec_170 to support his position petitioner introduced into evidence check stubs containing inter alia the information that ap- peared on the blank checks and the additional checks lists that he prepared for each of the years at issue petitioner's lists of the blank checks and the additional checks as well as of the cash that he claims he contributed to or for_the_use_of agape during each such year and the testimony of ms spiegel and ms dorris we are unwilling to rely on the check stubs for the blank checks because petitioner left blank the payee lines on the checks represented by those stubs10 and those checks were depos- ited into the bank account of tfc11 and petitioner's lists because they are nothing more than petitioner's self-serving uncorroborated statements respondent does not dispute that the handwritten notations on the check stubs for the checks that petitioner wrote during the years at issue appeared on those checks hereinafter for ease of reference we shall discuss the handwritten notations on the check stubs that are in evidence as if they appeared on the checks to which those stubs relate ms dorris testified that it was the policy of agape that the payee lines on those checks be left blank she did not explain the reason for that alleged policy petitioner does not dispute that during the years at issue tfc was not an organization described in sec_170 and sec_501 and that it was not listed in publication there- fore we conclude that he does not dispute that contributions made to or for_the_use_of tfc during those years are not deduct- ible under sec_170 nor are we willing to accept the testimony of ms spiegel and ms dorris to establish that during the years at issue petitioner contributed the amounts in question to or for_the_use_of agape we question ms spiegel's testimony in that regard which we found to be inconsistent in certain material respects although she testified on direct examination that she deposited the blank checks into agape's account she admitted on cross- examination that she deposited those checks into the tfc account in addition although ms spiegel initially testified on cross- examination that she disbursed the funds from the tfc account to agape she later admitted that she disbursed the funds from the tfc account to mr mcwilliams we also found ms dorris' testimony to be unreliable for example she drew no distinction in her testimony between agape and tfc because she considered both organizations to be one and the same to illustrate ms dorris testified that petitioner gave her petitioner's lists to review about six weeks prior to trial that she reviewed those lists that those lists corre- sponded with a ledger of contributions to agape which was not introduced into evidence and that the amounts reflected in those lists were deposited into the tfc account on the instant record we find that petitioner has failed to carry his burden of showing that the amounts of the blank checks that he claims he contributed to agape during each of the years at issue were in fact contributed during each such year to or for_the_use_of that organization within the meaning of sec_170 with respect to check in the amount of dollar_figure the follow- ing handwritten notation appeared on that check corrections to poetry text there is no reliable evidence in the record that corrections to poetry text was related to a project of agape with respect to check in the amount of dollar_figure that was payable to r b design printing the following handwritten notation appeared on that check lee mc's poetry books a receipt from r b design printing indicated that check was used to pay a bill for 70-page poetry books that a customer named mcwilliams placed the order for those books and that nathanael roman received those books ms dorris testified that mr mcwilliams was one of the members of the ministry assum- ing arguendo that mr mcwilliams were a member of the ministry of agape the record does not disclose whether he was acting in that capacity when he incurred the expense at r b design printing that petitioner paid with check with respect to checks and in the respective amounts of dollar_figure dollar_figure dollar_figure and dollar_figure that were payable to ms ridgway the following handwritten notations appeared on those respective checks tithes mine donation donation in her testimony ms spiegel referred to body of christ church except for its name which suggests that body of christ church may have had a ministry the record discloses no facts about that organization reimbursement and agape assemblies as we understand peti- tioner's position he claims that he wrote those checks in order to reimburse ms ridgway for contributions that she made on his behalf to agape during and we do not have an explanation from ms ridgway who testified with respect to another issue in this case about the purposes of those checks nor do we know if she deducted in her returns the funds that petitioner claims she contributed to agape on his behalf with respect to the check to citizen's bank the following handwritten notation appeared on that check tfc deposit donation even petitioner's own notation suggests that peti- tioner made a deposit to a bank account of tfc and not agape at citizen's bank on the instant record we find that petitioner has failed to carry his burden of showing that the additional checks ie checks and and the check to citizen's bank represent amounts that petitioner contributed during and or to or for_the_use_of agape within the meaning of sec_170 summary based on the entire record before us we find that peti- tioner has failed to carry his burden of proving that the amounts of the blank checks and the additional checks as well as any cash that he claims he contributed to or for_the_use_of agape during and or were in fact contributed during each such year to or for_the_use_of that organization within the meaning of sec_170 accordingly we sustain respondent's determinations disallowing the charitable_contributions that petitioner claims for those years claimed schedule c deductions with respect to tfc engineering petitioner claims on brief that tfc engineering was engaged during and in the business of purchasing repairing and reselling automobiles and that that alleged business generated losses during those years of dollar_figure and dollar_figure respectivelydollar_figure respondent disputes petitioner's claimsdollar_figure to support his position with respect to the claimed schedule c losses for tfc engineering petitioner relies on certain docu- mentary and testimonial evidence the documentary_evidence con- although petitioner reported no income in his schedule c with respect to tfc engineering he is claiming herein that he did have income for attributable thereto although peti- tioner deducted certain expenses in his schedule c with respect to tfc engineering he is claiming herein that he in- curred different types and amounts of expenses during with respect thereto in addition although petitioner did not in- clude a schedule c for tfc engineering in his return for he is claiming herein schedule c gross_income and expenses with respect thereto for that year respondent also contends that because the claimed auto- mobile-related activity of tfc engineering was not an activity engaged in for profit during and pursuant to sec_183 petitioner is not entitled to deduct any expenses in excess of income petitioner does not address respondent's contention under sec_183 on the record before us we find that petitioner has failed to establish that the automobile-related activity in which he claims tfc engineering engaged during and is an activity engaged in for profit within the meaning of sec_183 sists of lists and summaries presumably prepared by or on behalf of petitioner petitioner's summaries that purport to show with respect to certain automobiles their respective pur- chase prices repair or other expenses and in certain instanc- es sales prices check stubs of petitioner that appear to correspond to certain alleged purchase_price and expense amounts shown in petitioner's summaries and receipts for certain of the expenses shown in those summaries that indicated that the following customers were responsible for the expenses_incurred customer name number of receipts listing customer name nathanael roman shirley ridgway matthew roman aunt shirley's auto sales robert's auto repair we are unwilling to rely on petitioner's self-serving summaries to establish that during and he was in the business of purchasing repairing and reselling automobiles although certain check stubs of petitioner and receipts for repairs that are in evidence support petitioner's position that during and he paid the repair and other expenses for certain automobiles we are not persuaded by the documentary and other evidence introduced by petitioner on this issue that during those years he owned the automobiles listed in peti- tioner's summaries and that he attempted to and or did sell any of those automobiles for profit during those years the testimonial evidence regarding the claimed schedule c losses for tfc engineering consists of the testimony of ms ridgway and matthew roman ms ridgway testified that around she managed mobile homes and automobile sales for peti- tioner we question ms ridgway's testimony indeed petitioner acknowledges on brief that ms ridgway was mistaken when she testified that she performed those functions for him around petitioner claims that ms ridgway did not manage mobile homes for him until petitioner also claims that ms ridgway first managed automobile sales for him during ms ridgway also testified that she received around dollar_figure during and some undisclosed amount during from tfc engineering for sales and organizing the mobile homes making collections taking care of repairs also leasing the mobile homes--taking care of all those things for you the documentary_evidence shows that during and petitioner wrote checks to ms ridgway totaling dollar_figure of which appear to relate to certain repair and other expenses regarding certain automobiles one of which for dollar_figure contained the handwritten notation business and none of which establishes that those checks were payments for services rendered during those years by ms ridgway to petitioner in the conduct of a business of purchasing repairing and re- selling automobiles in short we are not persuaded by ms ridgway's testimony and the other pertinent evidence that petitioner was engaged in such a business during and nor did we find the testimony of matthew roman petitioner's son particularly helpful to petitioner's position that during and he was engaged in the business of buying repair- ing and reselling automobiles indeed although he testified that during petitioner paid him for bookkeeping filing automobile detailing and long-range business planning matthew roman did not even know the nature of the business in which petitioner was allegedly engaged and for which he allegedly worked during and on cross-examination respondent's counsel asked petitioner's son to describe the type of business in which his father was engaged during petitioner's son replied i believe the -- well at that time the name of his business was tfc engineering and the scope of that is beyond my knowledge based on the entire record before us we find that peti- tioner has failed to satisfy his burden of proving that during and he was engaged under the name tfc engineering or under any other name in a trade_or_business within the meaning of sec_162 of purchasing repairing and reselling automo- biles accordingly petitioner is not entitled to any of the deductions that he claims for those years with respect to such alleged business of tfc engineering claimed stock sale losses nonbusiness bad_debts and worthless_stock claimed stock sale losses petitioner claims that during he realized long-term_capital_losses of dollar_figure and dollar_figure on the respective sales of the daisy stock and the gibraltar stock at trial petitioner presented the vanguard statements and the vanguard for the year in which the daisy stock and the gibraltar stock were sold those documents show that at least during the last quarter of to date those stocks were held in an account at vanguard by nathanael roman as custodian for his son matthew roman under the ugma of new mexico the social_security_number listed on the vanguard statements and the vanguard for the vanguard account was petitioner's social_security_number is the vanguard indicated that on date nathanael roman as custodian for matthew roman under the ugma of new mexico sold the daisy stock and the gibraltar stock no evidence was offered at trial to contradict the vanguard statements and the vanguard although we note that pursuant to the ugma of new mexico petitioner should have delivered the daisy stock and the gibraltar stock to his son when he became on date see n m stat ann sec d michie repealed date under new mexico law in effect during all relevant times a gift made in a manner prescribed in the uniform_gifts_to_minors_act is irrevocable and conveys to the minor indefeasibly vested legal_title to the security n m stat ann sec a michie repealed date a transfer under the ugma properly made under state law is effective to transfer the incidence of income_taxation from the parent to the child except to the extent that custodial funds are used to discharge the support obligation of the parent j t henry associa80_tc_886 the record does not show whether there were any dividends from the daisy stock or the gibraltar stock that petitioner used to support his son while he was a minor ie prior to date when he became based on the entire record before us we find that peti- tioner has failed to satisfy his burden of proving that he owned the daisy stock and the gibraltar stock on date the date on which those stocks were sold accordingly we reject petitioner's claim that during he realized long-term_capital_losses on the sales of those stocks claimed nonbusiness bad_debts sec_166 allows a deduction for a nonbusiness_debt that becomes worthless during the taxable_year a nonbusiness_debt is defined in sec_166 as a debt other than a debt created or acquired in connection with a trade_or_business of the taxpayer or a debt the loss from the worthlessness of which is incurred in the taxpayer's trade_or_business only a bona_fide debt qualifies as debt for purposes of sec_166 a bona_fide debt is a debt that arises from a debtor-creditor relationship based upon a valid and enforceable obligation to pay a fixed or determinable sum of money sec_1_166-1 income_tax regs whether a bona_fide debtor-creditor relationship exists is a question of fact to be determined upon a consideration of all the pertinent facts and circumstances 54_tc_905 an essential consideration is whether there exists a good_faith intent on the part of the alleged creditor to enforce repayment and a good_faith intent on the part of the alleged debtor to make repayment see id the following factors have been taken into account by this court and other courts in determining whether such a good_faith intention of repayment exist whether a note or other evidence_of_indebtedness exists 18_tc_780 affd 205_f2d_353 2d cir whether interest is charged id whether there is a fixed schedule for repayments id whether a demand for repayment has been made 318_f2d_611 9th cir and whether at the time the loan was allegedly made the alleged borrower had the ability to repay it 318_f2d_695 4th cir affg tcmemo_1962_194 in general the determination of whether a debt is worthless is a question of fact and all pertinent evidence must be consid- ered including the value of collateral if any securing the debt and the financial condition of the debtor sec_1_166-2 income_tax regs sec_166 provides that the amount of the deduction for any bad_debt is the adjusted_basis provided in sec_1011 as pertinent here sec_1011 defines the term adjusted_basis as the basis determined under sec_1012 adjusted as provided under sec_1016 and sec_1012 provides that the basis_of_property is its cost claimed nonbusiness bad_debts of mr parra at the conclusion of the trial in this case respondent conceded that the october and the october notes were loans and that petitioner is entitled to treat the respective principal amounts of those notes as nonbusiness bad_debts for as we understand petitioner's position he contends that in addition to the principal amounts conceded by respondent with respect to the october and october notes he is entitled for to treat as a nonbusiness_bad_debt the interest due on the october and the october notesdollar_figure respondent disputes petitioner's contention we agree with respondent the record does not establish that petitioner a cash_basis taxpayer included in income for any year interest payments if any on the october and the october notes consequently petitioner has failed to show that he has any basis in that interest it is not clear from the record whether petitioner deducted the interest that he paid on the adcfcu loan the norwest loan and or the white sands loan under sec_163 as limited by sec_163 in any event we do not understand petitioner to contend that he is entitled for to an interest_expense_deduction with respect to those loans on the record before us we find that petitioner has failed to prove that he is entitled for to treat as a nonbusiness_bad_debt the interest on the october and the october notes claimed nonbusiness_bad_debt of mr mcwilliams petitioner contends that the aggregate amount of principal and interest on mr mcwilliams' note is a bona_fide debt that became worthless during petitioner introduced into evi- dence a note signed by mr mcwilliams on date which stated that mr mcwilliams was to repay nathanael roman dollar_figure at an annual percentage interest rate of percent in monthly installments of principal and interest totaling dollar_figure in addi- tion petitioner testified that he lent mr mcwilliams the amount represented by mr mcwilliams' note during mr mcwilliams was unable to pay certain creditors and he determined that mr mcwilliams was unable to pay the aggregate amount of the principal and interest on mr mcwilliams' note based on petitioner's documentary and testimonial evidence regarding mr mcwilliams' note we find that the aggregate amount of the principal and interest on mr mcwilliams' note is a bona_fide debt within the meaning of sec_166 we must now deter- mine whether petitioner has shown that that debt became worthless during the only evidence presented at trial with respect to the worthlessness of mr mcwilliams' note was petitioner's testimony that during he determined that mr mcwilliams was unable to pay certain creditors more than petitioner's belief that mr mcwilliams' note became worthless during is re- quired to prove that it did become worthless during that year see 56_tc_191 based on our review of the instant record we find that petitioner has failed to carry his burden of proving that mr mcwilliams' note became worthless during accordingly we sustain respondent's determination that petitioner is not enti- tled for that year to treat any amount of mr mcwilliams' note as a nonbusiness_bad_debt claimed nonbusiness bad_debts of ms parra ms parra and or mr parra and mr ridgway petitioner contends that he is entitled for to treat the following as nonbusiness bad_debts under sec_166 the amount of ms parra's check the undisclosed amounts of the insurance payments that petitioner made and the amount of mr ridgway's check the record does not show that there was any interest required to be paid on that petitioner expected or demanded repayment of or that the alleged debtors believed that they were required to repay those alleged loans nor does the record show the financial condition of any of the alleged debtors at the times petitioner allegedly lent them the amounts in question and petitioner determined that the alleged loans became worthless based on our review of the instant record we find that petitioner has failed to carry his burden of proving that the amounts of ms parra's check the insurance payments and mr ridgway's check were bona_fide debts within the meaning of sec_166 and that assuming arguendo that such amounts were bona_fide debts they became worthless during accordingly we reject petitioner's claim that he is entitled for that year to treat such amounts as nonbusiness bad_debts claimed worthless_stock petitioner contends that the big_number shares of celebration common_stock that he purchased on date and date became worthless during and that he is entitled for that year to treat that stock as worthless_stock under sec_165 sec_165 and g permits a capital_loss deduction for worthless_stock for the taxable_year during which such stock becomes worthless our resolution of the question presented here under sec_165 depends on the facts and circumstances relating to the celebration stock at issue see 24_tc_669 affd 242_f2d_748 6th cir the only evidence presented by petitioner about the worth- lessness of the celebration stock is his testimony that he determined during that mr parra was unable to make celebra- tion into a successful business petitioner's belief that the celebration stock at issue became worthless during is not enough to persuade us that that stock did become worthless during that year see aagaard v commissioner supra on the instant record we find that petitioner has failed to satisfy his burden of proving that the celebration stock became worthless during accordingly we sustain respondent's determination that petitioner is not entitled for that year to treat that stock as worthless under sec_165 sec_6651 respondent determined that petitioner is liable for each of the years and for the addition_to_tax under sec_6651 for failing to file timely his return for each of those years although petitioner presented no evidence at trial with respect to those determinations he contends on brief that because he believed that he overpaid his taxes for and and that he was owed a refund for those years he did not have to file returns for and in the and returns that petitioner filed late he reported gross_income of dollar_figure and dollar_figure respectively and claimed head_of_household status and two exemptions totaling dollar_figure and dollar_figure respectively there is no determination in the notice that petitioner is not entitled to the head_of_household status and the two exemptions that he claimed in those returns sec_6012 generally requires that every indi- vidual whose gross_income for the taxable_year equals or exceeds the exemption_amount must file a return the term exemption_amount has the same meaning as provided in sec_151 sec_6012 certain exceptions apply to the general re- quirement set forth in sec_6012 as pertinent here sec_6012 provides that an individual who quali- fies as a head_of_household --a term defined in sec_6012 to have the same meaning as provided in sec_2 b --is not required to file a return if that individual's gross_income for the taxable_year is less than the sum of the exemption_amount and the basic_standard_deduction applicable to such individual the term basic_standard_deduction is defined in sec_6012 to have the same meaning as provided in sec_63 according to the return that petitioner filed late for each of the years and his gross_income exceeded the sum of the exemption_amount and the basic_standard_deduction for each such year he therefore was required to file a return for each of the years and on the instant record we find that petitioner has failed to satisfy his burden of proving that his failure_to_file timely his returns for and was due to reasonable_cause and not willful neglect accordingly we sustain respondent's determina- tions for those years imposing the addition_to_tax under sec_6651 sec_6662 sec_6662 imposes a penalty equal to percent of the underpayment_of_tax attributable to inter alia any substantial_understatement_of_income_tax sec_6662 with respect to individuals an understatement of income_tax is substantial if it exceeds the greater of percent of the tax required to be shown in the return or dollar_figure sec_6662 an understatement of income_tax is equal to the amount of tax required to be shown in the return less the amount shown therein reduced by any rebate within the meaning of sec_6211 sec_6662 the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment if it is shown that there was reasonable_cause for and that the taxpayer acted in good_faith with respect to such portion sec_6664 the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends upon the pertinent facts and circum- stances including the taxpayer's efforts to assess his or her proper tax_liability and the knowledge and experience of the taxpayer sec_1_6664-4 income_tax regs respondent determined that petitioner's substantial under- statement of income_tax for and is attributable to the dollar_figure capital_loss deduction and the charitable_contribution_deduction claimed by petitioner for each of those years and for is attributable to those claimed deductions as well as the dollar_figure deduction for wages and salaries that petitioner claimed in his schedule e with respect to the dollar_figure capital_loss deduction that petitioner claimed for each of the years at issue respondent concedes that petitioner is entitled to treat the october and the october notes in the respective principal amounts of dollar_figure and dollar_figure as nonbusiness bad_debts for pursuant to respondent's concession petitioner is entitled to a dollar_figure capital_loss deduction for each of the years at issue sec_1221 sec_1212 consequently there is no substantial under- statement of income_tax for each of those years that is attribut- able to the dollar_figure capital_loss deduction claimed by petitioner for each such year with respect to the charitable_contribution_deduction that petitioner claimed for each of the years at issue petitioner contends that he is entitled to those deductions and that there- fore respondent erred in imposing the accuracy-related_penalty with respect to them we disagree we have sustained herein respondent's determinations disallowing the charitable contribu- tion deductions claimed by petitioner for the years at issue on the record before us we sustain respondent's determinations imposing the accuracy-related_penalty for each such year to the extent that it is attributable to those claimed deductions with respect to the dollar_figure deduction for wages and salaries claimed by petitioner in his schedule e that claimed deduction resulted in a schedule e total loss of dollar_figure that petitioner used to reduce his income for petitioner concedes that he is not entitled to the dollar_figure deduction for wages and salaries and the dollar_figure total loss that he claimed in his schedule e however he contends that in addition to the other deductions that he claimed in that schedule he is entitled to deduct dollar_figure for contract labor expenses and dollar_figure for automobile and travel_expenses and that he has schedule e total income of dollar_figure on the record before us we sustain respondent's determination imposing the accuracy-related_penalty for to the extent that it is attributable to the dollar_figure expense deduction and resulting total loss that petitioner claimed in his schedule e to reflect the foregoing and the concessions of the parties decision will be entered under rule
